Citation Nr: 1126351	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  04-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for dysthymic disorder, from January 21, 1993.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to April 1972.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was last before the Board in December 2008, when the Board granted an initial rating in excess of 50 percent for dysthymic disorder, and assigned a 70 percent rating, beginning January 21, 1993.

The Veteran submitted a January 2009 motion alleging clear and unmistakable error (CUE) in the December 2008 Board decision, which granted an increased disability rating of 70 percent for dysthymic disorder, beginning January 21, 1993.  In an April 2010 decision, the Board denied the motion to revise or reverse the December 2008 Board decision.

The Veteran appealed to the Court of Appeals for Veterans Claims (Court) in January 2009.  In a July 2010 Joint Motion for Partial Remand, the parties agreed to vacate the December 2008 Board decision.


FINDING OF FACT

At the time the Veteran's claim was submitted on January 21, 1993, the Veteran's dysthymic disorder resulted in relationships so adversely affected as to result in virtual isolation in the community and inability to obtain or retain employment.


CONCLUSION OF LAW

As of January 21, 1993, the criteria for a rating of 100 percent for dysthymic disorder were approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, 4.132, Diagnostic Code 9405 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 510(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was not properly notified regarding the five elements of a service-connection claim.  However, for reasons listed below, the improper notice is non-prejudicial to the Veteran, as the claim has been substantiated.

Although the Veteran has not been provided with timely VCAA notice of the duty to assist and duty to notify as it pertains to the issue of an earlier effective date, the claim for an increased rating is a downstream issue from the initial grant of service connection from an RO rating decision.  See Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Thus, the Board finds that the RO fulfilled its duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations to determine the severity of his disability.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

The Veteran contends that the symptoms of his dysthymic disorder are more severely disabling than is reflected by the currently assigned rating.  After review of the evidence, the Board finds that the severity of the Veteran's service-connected dysthymic disorder approximates findings of a rating of 100 percent from January 21, 1993 and continuing thereafter under the rating criteria in effect prior to November 7, 1996.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

During the pendency of the Veteran's appeal, the rating criteria used to evaluate mental disorders, including dysthymia, changed effective November 1996.  Prior to November 7, 1996, mental disorders had been evaluated under the provisions of 38 C.F.R. § 4.132 (1996).

According to the previous rating criteria in effect prior to the November 1996 regulation changes, a 50 percent evaluation required considerable impairment in the ability to establish or maintain effective and wholesome relationships with people and psychoneurotic symptoms resulting in such reductions in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

A 70 percent evaluation required severe impairment in the ability to establish or maintain effective and wholesome relationships with people and psychoneurotic symptoms resulting in such reductions in initiative, flexibility, efficiency, and reliability levels as to produce severe industrial impairment.  Id.

A 100 percent evaluation required that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior.  The individual must be demonstrably unable to obtain or retain employment.  Id.

In reaching its decision under these criteria, the Board has also considered the precedent opinion of the General Counsel of the VA interpreting the terms "mild," "definite," and "considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  The Board is bound by such opinions from the General Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term "considerable" was defined as "rather large in extent or degree."  Id.

The "new" regulations in effect since November 7, 1996 state that the criteria for rating psychiatric disability are contained in the General Rating Formula.  38 C.F.R. § 4.130.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2010).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family, relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up young children, is defiant at home, and is failing at school).  See Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV).

A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Numerous private medical records and VA examination reports are associated with the record.  Upon its present review of the record, the Board notes symptoms approximating those requisite for the assignment of a 100 percent rating under the previously applicable rating criteria (the regulations in effect prior to November 7, 1996).  

A treatment note, dated December 1991, by A. G., M.D., indicates that the Veteran experienced a depressive affect, poor concentration, and anxiety resulting from a back disability.  The physician opined that the Veteran was unable to complete a normal work week without interruption from psychologically based symptoms.  

Treatment notes during 1992 reflect that the Veteran experienced symptoms of aggression, intense irritability, and frequent migraine headaches.  An August 1992 treatment note reflected the Veteran's wife reported the Veteran damaged their house and threatened to commit suicide.  After this episode, he reportedly acted as if nothing occurred.

In 1993, a psychiatric evaluation noted that the Veteran experienced symptoms such as poor aggression control, temper, paranoia, crying spells, and anxiety.  These symptoms occurred after a back injury that prevented him from working.  The examiner diagnosed Schizophrenia, Catatonic type.

The Veteran underwent a VA psychiatric examination in August 1993.  He reported experiencing irritability, bad temper, and poor tolerance.  He indicated he needed medication to sleep.  The examiner found the Veteran was clean, adequately dressed, and alert.  There was no evidence of hallucinations, or suicidal or homicidal ideation.  However, the examiner found the Veteran's mood was slightly depressed and his affect was blunted.  The examiner diagnosed dysthymia and noted it was related to his back pain.

During a June 1994 hearing, the Veteran's wife testified that the Veteran attacked his eldest son for no apparent reason.  She reported he did not have a functional relationship with any of his children.  She also related that the Veteran attempted to overdose on medication, and he overtly threatened to kill himself if his disability necessitated him to use a wheelchair.  She indicated the Veteran periodically destroyed household items during his outbursts, and expressed concern that the Veteran did not fully report these instances to medical providers.  She felt her reports should be considered when evaluating his mental disorder.

In an October 1994 VA examination report, the examiner noted that the Veteran reported easy irritability with his family and indicated that he avoided contact with his children.  The examiner noted the Veteran's sad facial expression and mildly retarded psychomotor skills.  The Veteran denied hallucinatory experiences and made no manifestations of psychotic symptoms.  He was not found to be suicidal or homicidal.  His affect was adequate as to emotional content and his mood was depressed.  The examiner diagnosed dysthymia.

During a February 1995 hearing, M. A. C., M.D., stated that he treated the Veteran "for a long time" for his mental disorder.  During treatment, Dr. C. noted the Veteran reported a complete inability to engage in any social activity.  For instance, the Veteran indicated he ran away from his house when relatives visited, he was unable to acknowledge or greet neighbors, and he had no communication with his children.  Dr. C. testified the Veteran did not have a psychosis because there was no history of hallucination or delirium, and he did not present suicidal ideation.  However, he affirmed suicide ruminations, such as wishing he would not wake up.  Dr. C. also noted that the Veteran's depression was cyclical, with intense episodes of depression occurring every three to four months.  He diagnosed the Veteran with major depression due to his longstanding inability to socialize with no indication of improvement despite medical treatment.  He assigned a GAF score of 40.

The examiner conducting the October 1994 examination also conducted a June 1995 examination.  During the examination, the Veteran reported intense physical pain which occasionally necessitated bed rest.  He also reported excessive irritability, difficult relationships with his children, and a need for social isolation.  The examiner observed that the Veteran had a normal affect, but during several instances, he became tearful.  The Veteran showed no evidence of delusion or hallucination.  Most of his thoughts concerned feelings of helplessness or depression over his back disability.  He affirmed self-destructive ideas, but indicated he had no plans to act on the ideas.  The examiner diagnosed chronic dysthymia.  She stated his disorder had always been dysthymia, despite the Veteran's reports of severe depression, and a previous diagnosis of major depression.  The examiner stated she was unable to diagnose a history of major depression because she did not clinically observe the Veteran's reported episodes of severe depression.  A GAF score range of 41 to 50 was assigned.

Under the regulations in effect prior to November 7, 1996, a 100 percent evaluation required that attitudes of all contacts except the most intimate be so adversely affected as to result in virtual isolation in the community and there be totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes (such as fantasy, confusion, panic, and explosions of aggressive energy) associated with almost all daily activities resulting in a profound retreat from mature behavior.  The individual must be demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  

A review of the evidence from January 1993 plainly demonstrates the Veteran's severe impairment in familial relationships and severe impairment in his ability to obtain and retain employment.  This is shown in an August 1992 treatment report where the Veteran's wife reported that he damaged their house and threatened to commit suicide, then he subsequently acted as if nothing had occurred.  In a June 1994 hearing, the Veteran's wife testified that the Veteran attacked his eldest son for no apparent reason, reported he did not have a functional relationship with any of his children, attempted to overdose on medication, and periodically destroyed household items during outburst.  During an October 1994 VA examination, the Veteran reported he was easily irritated by family and avoided contact with his children.  During a February 1995 hearing, his treating physician testified the Veteran had a complete inability to engage in any social activity, he ran away from his house when relatives visited, he did not acknowledge or greet neighbors, and he had no communication with his children.  In a June 1995 VA examination, the Veteran expressed a need for social isolation.

In light of the foregoing, the Board finds that for the full period from January 21, 1993 forward, the preponderance of the evidence shows that a higher initial rating of 100 percent for service-connected dysthymia is warranted.


ORDER

A rating of 100 percent for a dysthymic disorder, beginning January 21, 1993, is allowed, subject to the law and regulations governing the award of monetary benefits.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


